        Case 1:18-cv-00733-PGG Document 70 Filed 09/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
XL SPECIALTY INSURANCE COMPANY,

                     Plaintiff,
                                                         Civil Action No.: 1:18-cv-00733
       v.
                                                          NOTICE OF APPEARANCE OF
PRESTIGE FRAGRANCES, INC.                                         COUNSEL

                  Defendant.
PRESTIGE FRAGRANCES, INC.

                     Counterclaim-Plaintiff,

       v.

XL SPECIALTY INSURANCE COMPANY,

                     Counterclaim-Defendant.

       PLEASE TAKE NOTICE that Joanna L. Young of Kennedys CMK LLP hereby enters her

appearance as counsel for Plaintiff/Counterclaim-Defendant, XL SPECIALTY INSURANCE

COMPANY, in the above-entitled case. The Court and counsel are requested to serve Joanna

L. Young of Kennedys CMK LLP with all pleadings, correspondence and notices.

Dated: New York, New York
       September 13, 2019


                                          KENNEDYS CMK LLP


                                          ________________________________________
                                          Joanna L. Young
                                          Plaintiff/Counterclaim-Defendant
                                          XL SPECIALTY INSURANCE COMPANY
                                          570 Lexington Avenue, 8th Floor
                                          New York, New York 10022
                                          (212) 252-0004
